DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 recites “sensor array actuated to capture one of a low resolution image and a high resolution image in response to the external device in a sleep mode or in a 10wake-up mode”; however the specification is silent in regards to the “sensor array actuated to capture one of a low resolution image and a high resolution image in response to the external device in a sleep mode or in a 10wake-up mode”. [0019]-[0020] teaches “First, step S300 and step S302 are executed that the processor 14 can detect an event trigger and then drive the sensor array 12 to capture the image when receiving the event trigger.” [0027] teaches “In another possible embodiment, the sensor array 12 may be used to capture the low resolution image when receiving the event trigger. In step S304, the processor 14 can identify if the captured low resolution image contains the specific pattern. If the captured low resolution image contains the specific pattern, the sensor array 12 can be triggered to capture the high resolution image in step S306, and the captured high resolution image is transmitted to the external device so that the external device can determine whether the high resolution image contains the predetermined feature.”  [0029] teaches “The sensor array can capture the low resolution image for detecting the variation of surrounding brightness as the event trigger, and then directly capture the low resolution or high resolution image for identifying the specific pattern when the event trigger is generated”. to an event trigger and then the sensor array is actuated capture a high resolution image in response to the processor determining the low resolution image contains a specific pattern. Therefore this claim fails to comply with the written description requirement.
Claim 11 is rejected the same because it recites similar claim language as claim 1.
Claims 2, 4-10, 12, and 14-20 are rejected the same because they depend upon claim 1 or 11.

Claim 1 recites “the sensor array capturing the high resolution image and waking up the external device simultaneously, and the external device immediately analyzing the high resolution image when being awaken up and receiving the high resolution image”; however the disclosure is silent in regards to this limitation. Therefore this claim fails to comply with the written description requirement.
Claim 11 is rejected the same because it recites similar claim language as claim 1.
Claims 2, 4-10, 12, and 14-20 are rejected the same because they depend upon claim 1 or 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “sensor array actuated to capture one of a low resolution image and a high resolution image in response to the external device in a sleep mode or in a 10wake-up mode”; however it is unclear how the sensor array is actuated to capture one of a low resolution image and a high resolution image in response to the external device in a sleep mode or in a 10wake-up mode. [0019]-[0020] teaches “First, step S300 and step S302 are executed that the processor 14 can detect an event trigger and then drive the sensor array 12 to capture the image when receiving the event trigger.” [0027] teaches “In another possible embodiment, the sensor array 12 may be used to capture the low resolution image when receiving the event trigger. In step S304, the processor 14 can identify if the captured low resolution image contains the specific pattern. If the captured low resolution image contains the specific pattern, the sensor array 12 can be triggered to capture the high resolution image in step S306, and the captured high resolution image is transmitted to the external device so that the external device can determine whether the high resolution image contains the predetermined feature.”  [0029] teaches “The sensor array can capture the low resolution image for detecting the variation of surrounding brightness as the event trigger, and then directly capture the low resolution or high resolution image for identifying the specific pattern when the event trigger is generated”. Therefore it appears that the sensor array is actuated to capture a low resolution image in response to an event trigger and then the sensor array is actuated to capture a high resolution image in response to the processor determining the low resolution image contains a specific pattern. Therefore this claim is deemed indefinite.
Claim 11 is rejected the same because it recites similar claim language as claim 1.
Claims 2, 4-10, 12, and 14-20 are rejected the same because they depend upon claim 1 or 11.

Claim 1 recites “actuate the sensor array to capture the high resolution image when the low resolution image contains the specific pattern, and the sensor array capturing the high resolution image and waking up the external device simultaneously, and the external device immediately analyzing the high resolution image when being awaken up and receiving the high resolution image, wherein the external device analyses and determines whether the specific pattern matches a predetermined feature”. The claim recites the external device only receives a high resolution image, therefore it is unclear if the external device analyses the low resolution image or high resolution image for “the specific pattern” because the claim only recites the low resolution image contains “the specific pattern”. Therefore this claim is deemed indefinite.
Claim 11 is rejected the same because it recites similar claim language as claim 1.
Claims 2, 4-10, 12, and 14-20 are rejected the same because they depend upon claim 1 or 11.


Claim 6 recites “the image” in line 2. There is lack of antecedent basis for this limitation.
Claim 7 recites “the captured image” in line 2. There is lack of antecedent basis for this limitation.
	

Claim 16 recites “the image” in line 2. There is lack of antecedent basis for this limitation.
Claim 17 recites “the captured image” in line 2. There is lack of antecedent basis for this limitation.
Claim 18 recites “the image” in line 5. There is lack of antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20150127965 A1) in view of Dickinson (US 20160246396 A1).

Regarding claim 1, Hong  discloses an event detection device (image processing unit 110) being structurally independent of and functionally connected to an external device (fingerprint authentication unit 130), comprising: a sensor array adapted to capture one image (fig. 2 fingerprint sensor 200); and a processor electrically  connected with the sensor array (fig. 2 a fingerprint processing device 100.), the processor (sensor data determination unit 120) being fig. 2; [0048] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. [0055] the image processing unit 110 transmits the reconfigured image or the extracted feature to the sensor data determination unit 120. The sensor data determination unit 120 determines whether to perform power control and fingerprint authentication of the fingerprint sensor 200 on the basis of the reconfigured image or extracted feature. [0056] the sensor data determination unit 120 determines whether the sensor data requires a fingerprint authentication by using the sensor data or the reconfigured image. [0058] The sensor data determination unit 120 determines whether sensor data is a pseudo input by using an image reconfigured by the image reconfiguration unit 111, or by using a feature extracted from an image reconfigured by the feature extraction unit 112. [0060] The sensor data determination unit 120 determines whether sensor data is a pseudo input on which a fingerprint authentication does not need to be performed.), and communicates with an external device when the image contains the specific pattern and then transmit an image captured by the sensor array to the external device, wherein the external device analyses and determines whether the specific pattern matches a predetermined feature (fig. 2; [0056] Therefore, according to a determination result of the sensor data determination unit 120, the image processing unit 110 transmits the reconfigured image of the sensor data for which fingerprint authentication is determined necessary to the fingerprint authentication unit 130 (i.e. “external device”). The fingerprint authentication unit 130 performs fingerprint processing by using the received reconfigured image. [0071] According to an embodiment of the present invention, the fingerprint authentication unit 130 may be configured with a matching unit 131. The matching unit 131 determines whether a registered fingerprint stored in the storage unit 220 corresponds to a fingerprint in the sensor data.).
Hong does not expressly disclose a sensor array activated to capture one low resolution image when the external device is in a sleep mode and further capture one high resolution image when the external device is in a wake-up mode, and actuate the sensor array to capture the high resolution image and wake up an external device when the low resolution image contains the specific pattern and then transmit the high resolution image captured by the sensor array to the external device.
Dickinson, from a similar field of endeavor, teaches a sensor array activated to capture one low resolution image when the external device is in a sleep mode and further capture one high resolution image when the external device is in a wake-up mode (fig. 2 illustrates an object detection system 110 (mapped to the claimed “sensor array”) comprising touch system 112 and sensor system 114, 116, 134 (also see figs. 1 and 12). [0049] Object detection system 110 may include a touch system 112 coupled to a sensor system 114 that work together to enhance the user's experience. [0050] Touch system 112 includes a touch-sensitive screen and a visual display 109 of mobile device 102. The touch-sensitive screen, referred also to herein as a "touchscreen," may be incorporated into the display or positioned above the display of mobile device 102. In some embodiments, the touch-sensitive screen is a resistive touch-sensitive screen that responds to pressure applied to the screen. In some embodiments, the touch-sensitive screen is optical, radio frequency (RF), infrared (IR) or some other type of sensor.  [0052]-[0057] teaches a sensor array 116 may include one or more transmitters for transmitting signals and one or more receivers for picking up or receiving signals transmitted by the transmitters. Sensor array 116 may be, for example, an ultrasonic sensor array, capacitive sensor array, optical sensor array, radio frequency (RF) sensor array, infrared (IR) sensor array, force-sensitive resistor (FSR) array, or other type of sensor array. [0102] Touch sensors and touch-sensitive screens may consume less power than sensor system 114, so that in some implementations, a touch sensor or touch-sensitive screen may be used to detect a finger or other object, which may in turn trigger processing component 132 to wake up the fingerprint sensor. For example, if the detected area and/or outline of an object positioned on the touch-sensitive screen is similar in size and shape to that of a finger rather than a stylus or the inside of a protective case, then processing component 132 may wake up and invoke sensor system 114 and sensor array 116. Further, if coordinates of the finger or finger outline are within an image capture area (active area) of the sensor array 116, then one or more sensor images of the finger may be captured.  [0103], [0120] and [0160]-[0165] teaches the object detection 110 (which comprises touch sensor 112 and sensor array 116) performing a two-level fingerprint authentication to authenticate at a first authentication level via a low- or intermediate-resolution capacitive sensing and authenticate at a second level via high-resolution ultrasonic fingerprint sensing. The first authentication level may use the finger outline to authenticate the fingerprint at a low level. The second authentication level may be "woken up" based on whether the fingerprint passed the first authentication level. In an example, the second authentication level is triggered only if the first authentication level requires the enablement of high-resolution ultrasound-based liveness and/or fingerprint verification. Although ultrasonic technology has been used as an example, it should be understood that other technologies are within the scope of the disclosure (e.g., capacitive, optical, RF, IR, or FSR technologies) for liveness detection and fingerprint imaging.)


Regarding claim 2, Hong in view of Dickinson discloses the event detection device of claim 1, wherein the event detection device does not recognize whether the specific pattern matches the predetermined feature (Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint.).

Regarding claim 3. Hong in view of Dickinson discloses the event detection device of claim 1, wherein the specific pattern is an intensive intensity variation or a sort of texture (Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. [0329] In operation 1830, the sensor data determination unit 120 determines whether the amount of change in the sensor data received over a predetermined time is greater than or equal to a predetermined value. The sensor data determination unit 120 determines whether the amount of change in the received sensor data is greater than or equal to a predetermined value by using sensor data, an image reconfigured by the image processing unit 110 or a feature extracted from the reconfigured image.).

Regarding claim 4, Hong in view of Dickinson discloses the event detection device of claim 1, wherein at least one of a shape and a size of the specific pattern is considered for identification (Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. Also Dickenson [0102] teaches touch sensor or touch-sensitive screen may be used to detect a finger by determining an area and/or outline of an object positioned on the touch-sensitive screen is similar in size and shape to that of a finger).

Regarding claim 5, Hong in view of Dickinson discloses the event detection device of claim 1, wherein a part of the sensor array or the whole sensor array detects variation of surrounding brightness to generate an event trigger, and the processor actuates identification when receiving the event trigger (Hong [0213] The sensor module 840, for example, may include at least one of a ambient light sensor 840K and an ultraviolet (UV) sensor 840M.).

Hong [0073] and [0213] The sensor module 840, for example, may include at least one of a gyro sensor 840B).

Regarding claim 7, Hong in view of Dickinson discloses the event detection device of claim 1, wherein the processor sends a wake-up signal to wake up the external device when the captured image contains the specific pattern (Hong [0090] If the validity of the input fingerprint data is accepted by the first processor 310 or the second processor 320, the first processor 310 may release a lock and simultaneously switch the electronic device 300 in a sleep state to a wake-up state.).

Regarding claim 8, Hong in view of Dickinson discloses the event detection device of claim 1, further comprising: a light penetrating component disposed above the sensor array and electrically connected with the processor, the light penetrating component having light emitting function, and the light emitting function being turned off when the sensor array captures the image (Hong fig. 1; [0050] The fingerprint sensor 20 may be positioned at the rear or side of the mobile terminal 300 or may be integrated with a screen. [0217] The display module 860 may include a panel 862 or a hologram 864. The display module 860, for example, may be the display module 750 illustrated in FIG. 7. The panel 862, for example, may be an Active-Matrix Organic Light-Emitting Diode (AM-OLED), etc. Also [0187] Dickinson teaches an user interface 1802 may include display 304 such as an OLED display. Note: [0017] of applicant’s specification recites “The OLED panel 16 has a light penetrating function; therefore, the event detection device 10 can capture the images through the OLED panel 16, the cover glass and the panel protector. Any display module capable of actively emitting light for illumination and allowing light penetration conforms to a scope of the OLED panel 16 in this embodiment. Therefore the OLED panels taught by the cited prior art teaches the claimed “light penetrating component”.).

Regarding claim 9, Hong in view of Dickinson discloses the event detection device of claim 1, wherein the external device is a microcontroller, the event detection device further comprises a display panel electrically connected to the microcontroller and adapted to display another image captured by the sensor array when the specific pattern matches the predetermined feature (Hong fig. 1 illustrates a display; [0050] The fingerprint sensor 20 may be positioned at the rear or side of the mobile terminal 300 or may be integrated with a screen. [0072] According to another embodiment of the present invention, the fingerprint authentication unit 130 may be configured with the matching unit 131. The fingerprint authentication unit 130 receives a feature or an image from the image processing unit 110 and the matching unit 131 determines whether a registered fingerprint corresponds to a fingerprint in sensor data on the basis of the received feature or image.  [0073] the sensor data determination unit 120 may make the fingerprint sensor 200. [0074] The fingerprint processing device 100 further includes an output unit 140 for outputting a determination result of the sensor data determination unit 120. The output unit 140 may output a determination result of the sensor data determination unit 120 text, picture or video format (i.e. “adapt the display”).).

Regarding claim 10, Hong in view of Dickinson discloses the event detection device of claim 1, wherein the event detection device is a fingerprint sensor and the predetermined feature Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint.).

Regarding claim 11, Hong  discloses an event detection device (image processing unit 110) being structurally independent of and functionally connected to an external device (fingerprint authentication unit 130), comprising: a sensor array adapted to capture one image (fig. 2 fingerprint sensor 200)); and a processor electrically connected with the sensor array (sensor data determination unit 120), the processor being adapted to identify if the image contains a specific pattern (fig. 2; [0048] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. [0055] the image processing unit 110 transmits the reconfigured image or the extracted feature to the sensor data determination unit 120. The sensor data determination unit 120 determines whether to perform power control and fingerprint authentication of the fingerprint sensor 200 on the basis of the reconfigured image or extracted feature. [0056] the sensor data determination unit 120 determines whether the sensor data requires a fingerprint authentication by using the sensor data or the reconfigured image. [0058] The sensor data determination unit 120 determines whether sensor data is a pseudo input by using an image reconfigured by the image reconfiguration unit 111, or by using a feature extracted from an image reconfigured by the feature extraction unit 112. [0060] The sensor data determination unit 120 determines whether sensor data is a pseudo input on which a fingerprint authentication does not need to be performed.).
Hong does not expressly disclose a sensor array adapted to capture one low resolution image in response to an event trigger generated by an auxiliary sensor, and further capture one high resolution image; and the processor being adapted to identify if the low resolution image contains a specific pattern, and trigger the sensor array to capture one high resolution image and wake up an external device when the low resolution image contains the specific pattern and then transmit a high resolution image captured by the sensor array to the external device, wherein the external device analyses and determines whether the specific pattern matches a predetermined feature.
Dickinson, from a similar field of endeavor, teaches a sensor array adapted to capture one low resolution image in response to an event trigger generated by an auxiliary sensor; and the processor being adapted to identify if the low resolution image contains a specific pattern, and trigger the sensor array to capture one high resolution image and wake up an external device when the low resolution image contains the specific pattern and then transmit a high resolution image captured by the sensor array to the external device, wherein the external device analyses and determines whether the specific pattern matches a predetermined feature (figs, 1, 2, and 12; [0165] teaches a two-level fingerprint authentication system may authenticate at a first authentication level via a low- or intermediate-resolution capacitive sensing and authenticate at a second level via high-resolution ultrasonic fingerprint sensing. The first authentication level may use the finger outline to authenticate the fingerprint at a low level. The second authentication level may be "woken up" based on whether the fingerprint passed the first authentication level. In an example, the second authentication level is triggered only if the first authentication level requires the enablement of high-resolution ultrasound-based liveness and/or fingerprint verification. Although ultrasonic technology has been used as an example, it should be understood that other technologies are within the scope of the disclosure (e.g., capacitive, optical, RF, IR, or FSR technologies) for liveness detection and fingerprint imaging.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a sensor array adapted to capture one low resolution image in response to an event trigger generated by an auxiliary sensor; and the processor being adapted to identify if the low resolution image contains a specific pattern, and trigger the sensor array to capture one high resolution image and wake up an external device when the low resolution image contains the specific pattern and then transmit a high resolution image captured by the sensor array to the external device, wherein the external device analyses and determines whether the specific pattern matches a predetermined feature as taught by Dickinson in the device taught by Hong in order to provide a two-level authentication (as suggested in [0165] of Dickinson).

Regarding claim 12, Hong in view Dickinson discloses the event detection device of claim 11, wherein the event detection device does not recognize whether the specific pattern matches the predetermined feature (Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. Also see Dickinson fig. 1, 2, and 12; [0160]-[0165]).

Regarding claim 14, Hong in view Dickinson discloses the event detection device of claim 11, wherein at least one of a shape and a size of the specific pattern is considered for identification (Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. Also see Dickinson [0065], [0102], and [0132] Touch system 112 may derive touch parameters from the user's touch such as the touch size).

Regarding claim 15, Hong in view Dickinson discloses the event detection device of claim 11, wherein a part of the sensor array or the whole sensor array detects variation of surrounding brightness to generate an event trigger, and the processor actuates identification when receiving the event trigger (Hong [0213] The sensor module 840, for example, may include at least one of a ambient light sensor 840K and an ultraviolet (UV) sensor 840M.).

Regarding claim 16, Hong in view Dickinson discloses the event detection device of claim 11, wherein the sensor array captures the image when the processor receives an event trigger, the event trigger is generated by a gyro or a gravity sensor ([0073] and [0213] The sensor module 840, for example, may include at least one of a gyro sensor 840B).

Regarding claim 17, Hong in view Dickinson discloses the event detection device of claim 11, wherein the processor sends a wake-up signal to wake up the external device when the captured image contains the specific pattern (Hong [0090] If the validity of the input fingerprint data is accepted by the first processor 310 or the second processor 320, the first processor 310 may release a lock and simultaneously switch the electronic device 300 in a sleep state to a wake-up state.).

Regarding claim 18, Hong in view Dickinson discloses the event detection device of claim 11, further comprising: a light penetrating component disposed above the sensor array and electrically connected with the processor, the light penetrating component having light emitting function, and the light emitting function being turned off when the sensor array captures the image image (Hong fig. 1; [0050] The fingerprint sensor 20 may be positioned at the rear or side of the mobile terminal 300 or may be integrated with a screen. Also Dickinson figs. 1-3).

Regarding claim 19, Hong in view Dickinson discloses the event detection device of claim 11, wherein the external device is a microcontroller, the event detection device further comprises a display panel electrically connected to the microcontroller and adapted to display another image captured by the sensor array when the high resolution image contains the predetermined feature (fig. 1; [0050] The fingerprint sensor 20 may be positioned at the rear or side of the mobile terminal 300 or may be integrated with a screen. Also Dickinson figs. 1-3).

Hong [0048] and [0071] The fingerprint sensor 20 transmits the obtained sensor data to a fingerprint processing device 100, such as shown in FIG. 2, in order for image processing and fingerprint authentication. The image processing is used for generating sensor data such as the image 11, and the fingerprint authentication is used for determining whether a sensed fingerprint corresponds to a registered fingerprint. Also Dickinson figs. 1-3 and corresponding disclosure).

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.

Applicant argues that the prior art of record does not disclose the claimed “one sensor array”; however the examiner respectfully disagrees in view of the teachings of Hong and Dickinson. The claimed “one sensor array” is interpreted as an array of sensors for capturing low resolutions images and high resolution images. Hong teaches [0044] and [0048] The fingerprint sensor for capturing an image. Dickinson fig. 2 illustrates an object detection system 110 (mapped to the claimed “sensor array”) comprising touch system 112 and sensor system 114, 116, 134 (also see figs. 1 and 12). [0049] Object detection system 110 may include a touch system 112 coupled to a sensor system 114 that work together to enhance the user's experience. [0050] Touch system 112 includes a touch-sensitive screen and a visual display 109 of mobile device 102. The touch-sensitive screen, referred also to herein as a "touchscreen," may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


		`				`/QUAN ZHEN WANG/                                                                         Supervisory Patent Examiner, Art Unit 2684